                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )   CRIMINAL NO. 1:19-MJ-312-ML
                                                  )
OSBELLIA JIMENEZ-JAIMES,                          )
                                                  )
                       Defendant.                 )


                                             ORDER

       Came on this date to be considered Government's Motion to Dismiss Criminal Complaint

in the above styled cause, and after considering the same, the Court is of the opinion that it should

be granted. Accordingly,

       IT IS ORDERED that the complaint in the above-styled cause is DISMISSED WITHOUT

PREJUDICE.



                   25th
       SIGNED this __________           September
                              day of ___________________________, 2019.



                                              ______________________________________
                                              MARK
                                              UNITED LANE
                                                      STATES MAGISTRATE JUDGE
                                               SUSAN HIGHTOWER
                                              UNITED  STATES MAGISTRATE JUDGE
